The opinion of this Court was delivered by
Gibson, C. J.
The defendant conveyed by courses and distances, and his covenant of warranty extended to the entire quantity of the land included by them. The description of it, as a tract which had passed to him by a chain of conveyances, did not restrain the warranty to the primitive bounds of it: he undertook to convoy more, and he warranted more. The reference to the whole as a tract was to individuate it, not to bound it. In Whitehill v. Godwalt, 3 Pa. Rep. 313, a similar reference was not allowed to have any other effect. It is true that a general covenant may be restrained by circumstances of intention; and in Miller v. Heller, 7 S. & R. 40, it was delivered, as the result of the eases, that general words may be restrained by other words, indicative of an intent to use them in a restricted sense; but here the covenant was as specific- as words could make it. It went directly to the land defined by the courses and distances; and had the vendor subsequently purchased the part of it in question, a chancellor would have compelled him to convey it over again, in order to make good his former deed; and this, on an equity from the fact that he had received value for it. His warranty was commensurate with *109Ms conveyance, and with the survey by which he soM. The real difficulty is in an assertion of the Judge, that there was no evidence that the possession had been in the vendor; and if the vendee had not received it from him, there could not have been an eviction. But it is to be presumed the same possession was given which usually follows a conveyance of uncultivated land. The vendee received it by the lines of the survey, and he was not bound to plant Ms foot on every part of it. He quietly yielded the disputed part to a superior title; and no more was necessary to complete the vendor’s liability.
Judgment reversed, and venire de novo awarded.